ORDER

PER CURIAM.
Keith W. Edwards petitions for a writ of mandamus to direct the Merit Systems Protection Board to hold a “full hearing” and to reassign the case to a different *453regional office and a different administrative judge (AJ). Edwards moves for leave to proceed in forma pauperis.
Edwards previously filed a petition for review in this court concerning his transfer from a position with the Bureau of Prisons to a position with the Immigration and Naturalization Service. This court remanded to the Board for further development of the record. Edwards v. Justice, 68 Fed.Appx. 183 (Fed.Cir.2003). On remand, the AJ denied Edwards’ petition for enforcement. Edwards v. Justice, No. AT-315H-99-0695-M-2 and AT-0752-02-0119-M-2 (M.S.P.B. June 2, 2004). Edwards filed a petition for review of that decision and this court affirmed. Edwards v. Justice, 188 Fed.Appx. 997 (Fed.Cir.2006).
The remedy of mandamus is available only in extraordinary situations to correct a clear abuse of discretion or usurpation of judicial power. In re Calmar, Inc., 854 F.2d 461, 464 (Fed.Cir.1988). A party seeking a writ bears the burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
Edwards argues that this court’s June 10, 2003 decision required the AJ to hold a “full hearing” before ruling on his petition for enforcement and that the AJ did not do so. Edwards petitioned this court for review of the AJ’s decision in that case and may not seek mandamus as an alternative method of challenging the Board’s proceedings.
Accordingly,
IT IS ORDERED THAT:
(1) The petition is denied.
(2) The motion for leave to proceed in forma pauperis is moot.